Citation Nr: 1326999	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-50 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral glaucoma. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1945 to December 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in January 2013 and May 2013.  The case has now returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims processing.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.  Please note this appeal has also been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran in the development of evidence to substantiate his claim.  Specifically, the record indicates that there are outstanding records of VA treatment that have not been associated with the virtual claims file. 

In its May 2013 remand, the Board ordered that copies of all treatment records from the Dublin VA Medical Center (VAMC) should be obtained and added to the record.  During a June 2013 telephone contact, the Veteran clarified that he had not received any treatment for glaucoma at the Dublin VAMC; his only visit to this facility was for a January 2013 VA examination.  However, a May 2013 letter from the Veteran stated that he had received recent treatment for his eye disability at the Decatur (Atlanta) VAMC.  The record before the Board currently contains records from the Atlanta VAMC dated only through March 2010.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, the Veteran's complete records of treatment from the Atlanta VAMC for the period beginning March 2010 must be obtained and added to the virtual claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain records of treatment from the Atlanta VAMC for the period dating from March 2010 to the present.  All efforts to obtain the records must be documented in the claims file and copies of all records must be associated with the Veteran's virtual claims file.   

2.  Readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



